Citation Nr: 0707814	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to October 15, 
2004, for the award of service connection for bilateral 
tinnitus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus, to include the award of a 10 percent 
initial rating for each ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for 
bilateral tinnitus, effective from October 15, 2004.  A 10 
percent initial rating was assigned for this disability.  The 
veteran subsequently initiated and perfected an appeal of 
both the effective date assigned and his initial rating.  

In September 2006, the veteran and his representative 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was received on October 15, 2004, and represents the first 
such claim of record.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent disability rating, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to October 15, 2004, for the grant of service connection for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The November 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claims and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
November 2004.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Finally, the veteran was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006 and had the opportunity to present 
evidence and argument at a personal hearing in September 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds all duty to assist and duty to 
inform obligations to the claimant have been met by VA.  

I. Earlier effective date

The veteran seeks an effective date prior to October 15, 
2004, for the award of service connection for bilateral 
tinnitus.  Generally, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151 
(2006).  When, however, an informal communication is filed 
which expresses an intent to apply for one or more benefits, 
such a communication will be considered an informal claim, 
and an application form will be forwarded to the claimant 
which, if completed and received within a year from the date 
it was sent to the claimant, will be considered filed as of 
the date of receipt of the informal communication.  38 C.F.R. 
§ 3.155 (2006).  

In the present case, an effective date of October 15, 2004, 
was assigned based on the receipt that same day of an 
increased rating claim for bilateral hearing loss.  That 
claim was subsequently amended to include service connection 
for tinnitus.  As this claim was clearly received more than a 
year after his service separation in 1962, the date of 
separation may not be assigned as an effective date.  

Tinnitus was first noted on VA examination in December 1990, 
when the veteran was examined pursuant to a pending increased 
rating claim for bilateral hearing loss.  Occasional 
bilateral tinnitus was diagnosed at that time.  Tinnitus was 
again verified on VA audiological examination in November 
2004.  The veteran had previously been afforded VA 
audiological examination in January 1977 and April 1984, but 
tinnitus was not diagnosed or claimed by the veteran on those 
occasions.  

Because the veteran's initial claim for service connection 
for tinnitus was received by the RO on October 15, 2004, the 
appropriate effective date of the award of service connection 
for this disability has already been afforded him.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  
There simply is no evidence that the veteran filed a claim 
for compensation for tinnitus prior to that date.  While 
occasional tinnitus was noted on VA examination in December 
1990, no formal or informal claim was submitted within a year 
of that diagnosis.  Hence, October 15, 2004, must be 
considered the date of claim for effective date purposes.  
Given that the RO has already assigned the earliest date 
allowable by law, the veteran's appeal must therefore be 
denied.  

At his September 2006 hearing, the veteran and his 
representative allege that he initially inquired about 
service connection for tinnitus in 1977, and on several 
occasions thereafter; therefore, an effective date back to 
those prior claims is warranted.  While the veteran did file 
an informal claim for service connection for bilateral 
hearing loss which was received on December 6, 1976, he did 
not claim service connection for tinnitus at that time, and 
no such disability was noted on his January 1977 VA 
examination.  Likewise, while he filed subsequent increased 
rating claims for his service-connected hearing loss in March 
1984 and August 1990, he did not claim service connection for 
tinnitus on either occasion, or at least no such claims are 
of record.  

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  Although the veteran may 
indeed have suffered from tinnitus prior to October 14, 2004, 
the effective date for service connection based on an 
original claim is not based on the date the condition began 
and cannot be any earlier than date of receipt of claim.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit a claim for service connection for tinnitus at any 
time before he filed the claim received on October 15, 2004, 
which was more than one year after his separation from active 
service, and his initial diagnosis of tinnitus.  In light of 
this fact, the Board concludes that an effective date earlier 
than October 15, 2004, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  

In conclusion, the preponderance of the evidence is against 
the award of an effective date prior to October 15, 2004, for 
the award of service connection for bilateral tinnitus.  As a 
preponderance of the evidence is against the award of an 
earlier effective date, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

II.  Initial rating

The veteran requested an increased initial rating for his 
service-connected tinnitus, to include a 10 percent 
evaluation for each ear.  The RO denied the veteran's request 
because under Diagnostic Code 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2005).  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The notice and duty to assist provisions of the Veterans 
Claims Assistance Act (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006) have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  


ORDER

Entitlement to an effective date earlier than October 15, 
2004, for the grant of service connection for bilateral 
tinnitus is denied.  

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


